Title: To Thomas Jefferson from Paul Babcock, 1 October 1807
From: Babcock, Paul
To: Jefferson, Thomas


                        
                            May It please your Excellency
                            
                            Stonington October 1: 1807
                        
                        We the Undersigned beg Leave to Recommend Mr. Samuel Sheffield the first of Westerly
                            In the County of Washington And State of Rhode Island, as a Suitable person to take Charge as Keeper of the light house
                            Now Erecting On Watch Hill Point In the State of Rhode Island. he is a person of good Character and has a large family to
                            Support and we are fully of Opinion that he will be faithfull to the trust that may be reposed In him; Many of us being
                            Concerned In Navigation, We feel Ourselves deeply Interested in the appointment of a person of the most acknowldgd
                            Industry and Integrity and as such we Recommend him to your Notice, Should your Excellency on this Recommendation think
                            fit to appoint him, It will Confer a Lasting Obligation.
                        
                            Paul Babcock
                            
                            and 38 other signatures
                        
                        
                        
                    